Citation Nr: 0015136	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-00 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to April 18, 1990 for 
a permanent and total disability evaluation for service-
connected schizophrenia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1979 to 
August 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1991 rating decision of the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO), which granted a 100 percent evaluation 
for the veteran's service connected schizophrenia effective 
from April 18, 1990.  The RO, in a September 1994 rating 
decision following a December 1993 Remand as to the issue of 
permanency by the Board, determined that the veteran became 
permanently and totally disabled effective April 18, 1990.

As a result of the veteran's relocation, the veteran's file 
was transferred to the North Little Rock, Arkansas RO in 
March 1998.


FINDINGS OF FACT

1.  The RO denied entitlement to an increased evaluation for 
schizophrenia in August 1989.  The veteran was notified in 
writing of the adverse decision later in August 1989.  She 
did not submit a notice of disagreement within one year of 
notice of the adverse decision.

2.  The veteran was hospitalized at a VA Medical Center 
(VAMC) from April 18 to June 11, 1990 for treatment of 
schizophrenia.  She was unemployable at hospital discharge.

3.  The veteran filed a claim for increase on April 27, 1990.  
This claim was denied in an August 1990 rating decision.  She 
appealed, and her appeal culminated in a November 1991 rating 
decision that granted a 100 percent rating for schizophrenia 
from April 18, 1990.

4.  The veteran's February 1992 statement was a timely notice 
of disagreement as to the effective date, April 18, 1990, for 
a total schedular evaluation for schizophrenia, set in the 
November 1991 rating decision.  

5.  It was not factually ascertainable prior to the veteran's 
hospitalization at the VAMC on April 18, 1990 that a 100 
percent evaluation for the veteran's schizophrenia was 
warranted. 

6.  The veteran's service-connected disability became 
permanent and totally disabling effective April 18, 1990.


CONCLUSIONS OF LAW

1.  The unappealed August 1989 denial of an increased 
evaluation for schizophrenia was final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. § 3.104 (1999).

2.  The veteran submitted a timely notice of disagreement to 
the November 1991 rating decision as to the issue of the 
effective date of the evaluation.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.201 (1999).  

3.  Schizophrenia was 100 percent disabling effective April 
18, 1990.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 
C.F.R. §§ 3.400, 4.132, Diagnostic Code 9203.

4.  A permanent and total evaluation for service-connected 
schizophrenia was effective April 18, 1990.  38 C.F.R. 
§§ 3.340, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that she was entitled to a 
100 percent permanent and total disability evaluation for her 
service-connected schizophrenia at the time of her discharge 
from service in 1979. 

I.  History

In a January 1980 rating decision, the RO established service 
connection for schizophrenia and assigned a 10 percent 
evaluation effective August 13, 1979, the day after discharge 
from service.  The veteran was notified in writing of the 
adverse decision and her appellate rights in a January 1980 
letter.  The veteran did not submit a notice of disagreement 
within one year of notice of the adverse decision.  That 
decision is final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §  
3.156(a).  Following receipt of VA medical records, the RO, 
in March 1987, increased the veteran's evaluation from 10 to 
50 percent for paranoid schizophrenia effective from March 
1986.  In September 1987 and January 1988, the veteran 
submitted statements indicating that her symptoms were 
increasing and requesting a permanent and total disability 
evaluation.  The 50 percent evaluation was continued in final 
December 1987 and January 1988 rating decisions. 

In August 1989, the veteran filed claims requesting temporary 
total evaluation for hospitalization from July 10, 1989 to 
August 1, 1989 and a total schedular evaluation, as she was 
unable to maintain gainful employment because of her 
schizophrenia.  An August 1989 VAMC discharge summary 
revealed that the veteran had been hospitalized on July 10, 
1989 complaining of depression, suicide thoughts, hearing 
whispering voices, and suspiciousness.  It was noted that she 
had a number of recent setbacks to include failing school, 
and quitting her job before being fired.  At discharge, she 
was seeking work.  In an August 1989 rating decision, the RO 
granted paragraph 29 benefits for the period of the 
hospitalization and continued the 50 percent evaluation.  She 
was informed of the decision and of her appellate rights by 
letter in September 1989.  She did not submit a notice of 
disagreement within one year of notice of the adverse 
decision.  That decision is final.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §  3.156(a). 

On April 27, 1990, the veteran again filed a claim for an 
increased evaluation and stated that she was unemployed due 
to her disability.  A June 1990 VAMC discharge summary 
revealed that she was rehospitalized on April 18, 1990 for 
depression, suicide ideation and auditory hallucinations.  
She reported quitting her job, breaking up with boyfriend.  
Diagnoses included chronic paranoid schizophrenia and 
adjustment disorder with depressed mood.  It was noted that 
the duration of the disability was unclear at this time and 
that vocational counseling did not see her employable at the 
present time.  A November 1990 Social Security Administration 
(SSA) evaluation determined that she was psychotic at the 
time of the evaluation and that her disability began in March 
1990.  The SSA determination was received in September 1991.  

The veteran's claim for increase was initially denied by 
rating decision in August 1990.  She appealed, and the appeal 
culminated in a November 1991 rating decision that increased 
the veteran's evaluation to 100 percent effective April 18, 
1990.  

Subsequent VA medical evidence included a March 1994 letter 
from the veteran's treating physician and an April 1994 VA 
examination finding that the veteran's prognosis was poor and 
that she was permanently disabled for work.  The RO, in a 
September 1994 rating decision granted permanent and total 
disability effective April 18, 1990, the date of the VAMC 
hospitalization.  The RO determined that this was a complete 
grant of benefits on appeal.  

The Board notes that prior to and following this decision, 
the veteran submitted statements continuing her disagreement 
with the effective date of the total evaluation. 


II.  Timely Notice of Disagreement

In July 1995, the Roanoke RO originally determined that 
although the veteran appealed the November 1991 rating 
decision with respect to permanency, she had not appealed the 
decision with respect to the effective date.  The veteran was 
advised of this determination in a July 1995 letter.  (The 
Board notes that the RO had certified an appeal on the 
effective date issue to the Board in July 1995, but that such 
appeal was withdrawn by the RO in August 1996).   

Upon reviewing the evidence of record, the Board finds that 
the veteran, in a 1992 letter to her Congressman, received at 
the RO in February 1992, stated that after 13 years her 
disability should have been permanent and total; that she had 
been denied rightful benefits from 1979 to present; and that 
when she left service, she was told she would not able to 
work again.

The law and regulations define notice of disagreement as a 
written communication expressing dissatisfaction or 
disagreement with an adjudicative determination.  It is 
specifically stated that special wording is not required, but 
that it must be in terms which can reasonably be construed as 
disagreement with that determination.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.201 (1999).  

Although the veteran did not use the words retroactive or 
effective date, the veteran's words could reasonably be 
construed as disagreement not only with permanency but also 
with effective date of the evaluation.  Thus, the Board 
concludes that the veteran submitted a timely notice of 
disagreement to the effective date of the November 1991 
decision, granting a 100 percent evaluation for 
schizophrenia. 

III.  Effective date prior to April 18, 1990

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 1999) 
and 38 C.F.R. § 3.400 (1999).  The statute provides, in 
pertinent part, that an effective date of an evaluation and 
award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400 (1999).  The effective date of 
increased compensation will be the earliest date on which it 
is factually ascertainable that an increase in disability had 
occurred, provided a claim for increase is received within 1 
year from such date; otherwise, the effective date will be 
the date of VA receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o) (1999).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  On and before November 6, 
1996, the rating schedule for psychotic disorders directed 
that a 100 percent disability evaluation was warranted for a 
paranoid schizophrenic disorder when there was active 
psychotic manifestations of such extent, severity, depth, 
persistence, or bizarreness as to produce social and 
industrial adaptability.  38 C.F.R. § 4.132, Diagnostic Code 
9203 (1990).  

The Board notes that the Court has held that when a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, in VAOPGCPREC 
3-2000 (2000), the VA General Counsel stated that when there 
is a change in criteria, if it is determined by the Board 
that the amended regulation is more favorable, the new 
criteria may not be applied prior to the effective date of 
the change in the regulation.  The veteran filed a claim of 
entitlement to an increased rating for her service-connected 
psychiatric disorder in April 1990 and she has only appealed 
the issue of effective date of the total schedular 
evaluation.  Accordingly, the Board finds that only the old 
criteria are applicable in evaluation this claim.  

Here, the Board notes that the veteran did not file a notice 
of disagreement to the August 1989 decision denying an 
increased evaluation and that her reopened claim of 
entitlement to an increased rating for her service-connected 
psychiatric disorder was received by the RO on April 27, 
1990.   Accordingly, the earliest possible date for a rating 
in excess of 50 percent lies between August 1989 and April 
27, 1990.   The RO has determined that the first date during 
this period on which it was factually ascertainable that the 
veteran was totally disabled because of schizophrenia was on 
VA hospital admission on April 18, 1990.  The Board agrees 
that this is the first time, after the August 1989 rating 
decision, that it was factually ascertainable that the 
veteran was unemployable based on schizophrenia.

In reaching this conclusion, the Board is aware of the 
November 1990 SSA decision which stated that the veteran was 
disabled based on schizophrenia from March 1990.  That 
decision, however, was not received by VA until September 
1991, more than a year after the March 1990 effective date.  
It cannot serve as the basis for an effective date earlier 
than in April 1990.  38 C.F.R. § 3.157(a).  The Board is also 
aware of the VA medical opinions in 1994 to the effect that 
the veteran was totally disabled.  These opinions also do not 
provide a basis for an earlier effective date for the 100 
percent rating.

Accordingly, the Board concludes a 100 percent disability 
evaluation for schizophrenia is not warranted prior to 
effective April 18, 1990, the date that increase was 
factually ascertainable shown to have occurred.  

IV.  Permanent and total disability

In order to establish entitlement to a permanent and total 
disability evaluation for pension purposes, the record must 
show that the veteran is permanently and totally disabled.  A 
finding of permanent and total disability is warranted where 
the veteran suffers from a disability or disabilities which 
are sufficient to render it impossible for the average person 
to follow a substantially gainful occupation.  38 U.S.C.A. 
§ 1502 (West 1991); 38 C.F.R. §§ 3.340, 4.15 (1999).  The 
United States Court of Appeals for Veterans Claims (Court) 
has rendered several opinions which affect the development 
and analysis of claims for a permanent and total disability 
rating for pension purposes.  In Roberts v. Derwinski, 2 Vet. 
App. 387(1991), the Court held that each one of the veteran's 
disabilities must be rated under the provisions of the rating 
schedule.  In Brown v. Derwinksi, 2 Vet. App. 444 (1992), the 
Court held that permanent and total disability could be shown 
in one of two ways:  (1) The veteran must be unemployable as 
the result of al lifetime disability (this is a 
"subjective" standard and is based on the veteran's 
individual work experience, training, and disabilities) or 
(2) if not unemployable, he/she must suffer from a lifetime 
disability which would render it impossible for the average 
person with the same disability to follow a substantially 
gainful occupation (this is the "objective" standard).  

In the instant case, the Board has found that from April 18, 
1990, the veteran was totally disabled by reason of service 
connected disability.  In this regard, VA examiners have 
determined that she is also permanently disabled by reason of 
service connected disability.  Thus, the evidence of record 
supports a finding of an effective date of April 18, 1990, 
but no earlier, for a permanent and total disability rating. 


ORDER

An effective date prior to April 18, 1990 for the award of a 
100 percent permanent and total schedular evaluation for 
schizophrenia is denied.    



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

